Citation Nr: 1118478	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-29 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected lumbar spine disability.

2.  Entitlement to restoration of a 30 percent rating for the service-connected allergic rhinoconjunctivitis effective from December 1, 2008. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1973 and from July 1977 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that increased the rating for the service-connected lumbar spine disability from 10 percent to 20 percent and also reduced the rating for the service-connected allergic rhinoconjunctivitis from 30 percent to 10 percent effective from December 1, 2008.

In August 2008, prior to the rating decision on appeal, the Veteran testified at a hearing before a Regional Veterans Service Representative (RSVR).  He was afforded a hearing before a Decision Review Officer (DRO) in April 2009 and a hearing at the RO before the undersigned Veterans Law Judge in February 2011.  Transcripts of these three hearings are associated with the claims file.

The issue of entitlement to an increased evaluation for the lumbar spine disability is addressed in the Remand that follows the Order section of the Decision below.


FINDING OF FACT

Improvement in the Veteran's allergic rhinoconjunctivitis was adequately demonstrated by the evidence of record at the time of the September 2008 rating decision reducing the rating for the disability from 30 percent to 10 percent.


CONCLUSION OF LAW

The 30 percent disability rating for the Veteran's allergic rhinoconjunctivitis was properly reduced.  38 C.F.R. §§ 3.105(e), 3.344 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks restoration of the 30 percent rating for his service-connected allergic rhinoconjunctivitis.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects the Originating Agency provided the Veteran with all required notice by a letter mailed in March 2008.  The Veteran had ample opportunity to respond prior to the September 2008 rating decision on appeal, and in fact he did respond prior to the rating decision.

In that regard, certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e).

Here, the Veteran's combined disability rating of 40 percent, effective from June 2006, was decreased to 20 percent effective December 1, 2008, by the reduction on appeal.  Because that lower evaluation did result in a reduction of compensation payments, the notice provisions of 38 C.F.R. § 3.105(e) apply.  As noted above, the Veteran was given proper notice prior to the rating decision on appeal.  Thus, the RO complied with the particular provisions of 38 C.F.R. § 3.105(e) as well as the general notice provisions of the VCAA.

The record also reflects that all available post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Further, the Veteran has been afforded no less than three hearings in regard to the issue herein decided.  

In regard to medical examination, the reduction was based on the report of a VA medical examination in February 2008, and during the course of the appeal the Veteran was afforded reexamination in April 2009 to ascertain whether the condition had demonstrated actual improvement.  The Board notes at this time that a claim for restoration of a rating is not the same as an increased rating claim; see Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The issue under contention is the Veteran's condition at the time of the reduction, not his current condition, and remand for a new medical examination at this point would accordingly not produce evidence relevant to the issue under review.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board accordingly finds the duties to notify and assist have been met, and the Board will address the merits of the claim for restoration.

Legal Principles

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) above, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344 (b)

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more) and do not apply to disabilities that have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in such disabilities will warrant a reduction in rating.

Allergic or vasomotor rhinitis is rated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522.  Under that DC, a rating of 10 percent is assigned for disability without polyps but with greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on one side.  A rating of 30 percent is assigned for disability with polyps.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that this is not a claim for increased evaluation.  Rather, it is a claim for restoration of a benefit.  See Peyton, 1 Vet. App. at 286.  The Board notes the Veteran has not asserted entitlement to an evaluation higher than 30 percent, and in fact 30 percent is the highest schedular rating for the disability on appeal.  Further, the record does not indicate, and the Veteran does not contend, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e).  Therefore, the Board will focus on the propriety of the reduction.

The Veteran's 30 percent rating was in effect from June 23, 2006.  It was accordingly in effect for less than five years prior to the rating reduction on appeal, and the provisions of 38 C.F.R. § 3.344(c) apply.

The Veteran had a VA examination of the nose in February 2008.  The examiner, a VA physician, reviewed the claims file and noted the Veteran's documented medical history and his subjective complaints in detail.  The Veteran reported no significant change in his symptoms since the previous VA examination in November 2006.  Medical history suggested the Veteran was allergic to approximately 86 different allergens, with wheat the most significant allergen.  The Veteran denied recent hospitalization for the disability but reported intermittent symptoms of persistent allergic rhinitis manifested by nasal itching, sneezing, rhinorrhea, postnasal drainage, congestion, impaired sense of smell, difficulty breathing, headache, and conjunctival itching and drainage.  Attacks of rhinitis were associated with speech difficulty in the form of nasal voice and voice changes.  These symptoms were worse in spring and fall during pollen season.  Symptoms were exacerbated by exposure to dust, wheat, grasses and trees and relieved by medication.  The Veteran asserted he had to take time off from work seven to eight times per year.

Clinical examination showed normal conjunctivae.  There was no congestion, and ear canals were clear.  The tympanic membrane was visualized, and there was no perforation or discharge.  The oropharynx was clear.  There were no exudates or discharge.  There was no postnasal drip.  Both nostrils were dry, slightly pinkish and with crust formation.  There was no deviated septum.  There was tenderness to deep palpation over both maxillary sinus areas.  X-rays of the paranasal sinuses were normal; the examiner stated that although the Veteran did not have X-ray evidence of acute sinusitis he was quite symptomatic.  

The examiner's diagnosis was continuation of chronic allergic or vasomotor rhinitis, controlled by medication.  In a later addendum the examiner stated there were no polyps visualized during this examination.      

The Veteran testified before the RO's RSVR in August 2008 that his allergy symptoms are more severe when outdoors.  He described swelling of the face until the eyes were almost closed, restricted breathing and postnasal drip.  The Veteran described a regimen of two double-dose shots per week, as well as nasal spray and oral medications as needed.  He described seeing a physician eight times per year for allergies in addition to seeing a nurse for the regular shots.  He described flare-ups approximately four times the previous year.  He stated he was told the previous May that he had nasal polyps that should be removed, although the Veteran declined to pursue surgery as recommended.  The Veteran stated his disability rating should not be reduced because his symptoms were even more severe over the last few years than they were previously.

In conjunction with the hearing above the Veteran submitted private medical records from Allergy Asthma Immunology dating from June 2001 to August 2008.  These records show the Veteran received immunotherapy and regular allergy injections every few weeks; the records do not show the presence of polyps.

In conjunction with the hearing above the Veteran also submitted internet medical articles relating to nasal polyps.  The Veteran highlighted that polyps may require surgery but frequently return.
 
A March 2009 treatment note from Allergy Asthma Immunology states no nasal polyps were evident and that polyps may still have been present but had shrunk to the extent of needing rhinoscopy or computed tomography (CT) scan to be identified.

The Veteran testified before the RO's DRO in April 2009 that his workplace is extremely dusty, which causes problems with his allergies.  On two occasions he had to leave work and go home, and on two occasions he had to seek hospital treatment.  The Veteran insisted that he still had nasal polyps that had not been removed.  He also described symptoms of chest congestion, and nasal congestion and drainage that caused social embarrassment and inconvenience.

The Veteran had another VA examination of the nose and sinuses in April 2009, performed by a VA physician other than the previous examiner.  The examiner noted current complaint of nasal congestion and watery eyes.  There was no current complaint of sinus symptoms, breathing difficulty or speech impairment.  Examination showed no polyps.  There were also no signs of nasal obstruction, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis or rhinoscleroma.  There was no tissue loss, scarring or deformity of the nose.  There was no evidence of Wegener's granulomatosis or granulomatous infection.  The Veteran denied any time lost from his job.  The diagnosis was allergic rhinitis as a service-connected condition but no objective evidence of allergic rhinitis on examination.  The examiner stated the disability had no significant effects on the Veteran's occupation and no effected on his usual daily activities.

The Veteran testified before the Board in February 2011 that he still had nasal polyps.  He described taking allergy shots twice per week and using steroid nasal spray; the spray kept the polyps shrunk but if he did not use the spray the polyps would still be inflamed and large.  

The file contains a February 2011 letter from Allergy Asthma Immunology stating that the Veteran had a relapse in his immunology shots while undergoing cancer treatment but had now resumed his therapy.  His rhinitis symptoms had previously worsened but were now better.  He also had a history of nasal polyposis treated with nasal spray and with allergy shot immunotherapy.  The clinical impression was allergic rhinitis due to airborne allergens, currently doing well on a buildup phase of allergy injections.  There was also an impression of "nasal polyposis - no longer evident" believed to have shrunk as a result of allergy shots and previously-prescribed nasal steroids that were no longer required.  The Veteran was advised to watch closely for recurrence of nasal polyp, but at this point he did not need further evaluation or surgical removal since the issue was no longer clinically relevant.

On review, the case turns on whether the Veteran had polyps when the rating was reduced in December 1, 2008.  For the reasons below, the Board finds the Veteran did not have polyps and the rating was properly reduced.

The Veteran has had two VA medical examinations, neither of which detected polyps, and the treatment records from Allergy Asthma Immunology indicate that if indeed the Veteran still has polyps they are clinically insignificant.  Thus, the evidence clearly shows that polyps, if indeed present, do not present any functional impairment and cannot serve as the basis for a higher rating.

The Veteran speculates that if he did not take medication his polyps would return.  However, rating for a service-connected disability cannot be predicated on how severe symptoms would be if the patient did not take medication as prescribed.  Fair compensation for a service-connected disability is based on the functional impairment caused by that disability even after the patient has reasonably complied with the appropriate medication regimen, since to do otherwise would be to reward noncompliance.  In this case, the Veteran's compliance with his treatment regimen has had the happy result of shrinking his polyps to the point of being clinically irrelevant; it would be inherently unfair to compensate him at the same rate as a veteran who had actual functional impairment due to polyps even after complying with the treatment regimen.

Based on the evidence and analysis above the Board finds the Veteran's disability rating for the service-connected allergic rhinoconjunctivitis was properly reduced from 30 percent to 10 percent effective from December 1, 2008, and that the improvement has continued after that date.  Accordingly, the claim for restoration of the previous rating must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.


ORDER

Restoration of a 30 percent rating for the service-connected allergic rhinoconjunctivitis from December 1, 2008, is denied.



REMAND

The Board finds further development is required before the claim for increased evaluation for the service-connected lumbar spine disability is adjudicated.

During his hearing before the Board in February 2011, the Veteran asserted his lumbar spine disability has increased significantly in severity since his most recent VA examination in April 2009.  The Board accordingly finds the Veteran should be afforded a new VA examination of the spine to determine the current disability picture; see 38 C.F.R. § 3.159(c)(4).

The Veteran also asserted he continues to be treated by a private chiropractor for his lumbar spine disability.  The Originating Agency should obtain any outstanding VA and private treatment records while the claim is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's low back disability during the period of this claim.  Particularly, the RO or the AMC should obtain any relevant outstanding VA records and should also ask the Veteran to identify any non-VA provider having outstanding relevant medical records and to either provide authorization for VA to obtain those records or, alternatively, to obtain and submit those records to VA himself.  

2.  Then, the Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and extent of the Veteran's service-connected disability of the lumbar spine.  The claims folder must be made available to and reviewed by the examiner.  

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should describe any neurological impairment associated with the service-connected lumbar spine disability, to include diagnosis and severity in terms corresponding to the VA rating schedule.

To the extent possible, the examiner should distinguish the manifestations of the service-connected disability from those of any comorbid nonservice-connected disorders.

The examiner should also provide an opinion concerning the impact of the service-connected back disability on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case (SSOC) that addresses the relevant evidence added to the file since the previous SSOC in October 2008, and should afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


